Citation Nr: 0217907	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-09 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for dissecting 
cellulitis and seborrheic dermatitis of the scalp.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from June 14 to July 11, 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

The Board notes that, when the veteran submitted his 
substantive appeal, he requested a hearing before a member 
of the Board.  The veteran was scheduled for his hearing 
in October 2002 and notified of the hearing date by way of 
a letter dated in August 2002.  Evidence of record 
reflects that the veteran failed to report for his 
scheduled hearing.  The veteran did not request a 
postponement of his hearing, nor did he provide good cause 
for his failure to report.  Accordingly, his request for a 
hearing is considered to be withdrawn and the Board will 
adjudicate the claim based on the evidence of record.  
38 C.F.R. § 20.704(d) (2002).


FINDINGS OF FACT

1.  The veteran's claimed skin disorder was not noted on a 
June 14, 2000, entrance physical examination.  

2.  A skin disorder of the scalp was discovered within 
three days of the veteran's reporting for active duty.  He 
reported a nine-year history of the disorder with a 
worsening of symptoms over the previous six months.

3.  The veteran was discharged with a skin condition of 
the scalp that was noted to be chronic and disqualifying 
for further service.

4.  The veteran's preexisting skin disorder of the scalp 
did not undergo a permanent worsening during his brief 
period of military service.


CONCLUSION OF LAW

The veteran's skin disorder of the scalp is not the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty for less than 30 days 
from June 14 to July 11, 2001.  A review of his service 
medical records (SMRs) reflects that he underwent an 
enlistment physical examination on June 14, 2000.  The 
physical examination and report of medical history were 
negative for any reference to any type of skin disorder.  
The veteran reported to the Naval Training Center (NTC) at 
Great Lakes, Illinois, on June 15, 2001, approximately one 
year after his enlistment physical examination.

Additional record entries reflect that several laboratory 
studies were done on June 18, 2001.  A sick call clinical 
entry noted that the veteran was referred for evaluation 
by the NTC barber because of a noted scalp condition.  The 
entry reported that there were patches of alopecia, coarse 
hair, papules with scales and dryness, old dry blood 
vesicles, vesicle-like blisters, and old sores.  The 
assessment was folliculitis versus suppurative dermatitis.  
The veteran was prescribed Selsun shampoo and an 
antibiotic.  He was scheduled for a dermatology 
evaluation.

The veteran's immunization record shows that he was 
vaccinated against yellow fever, typhoid, and tetanus-
diphtheria toxoids.  The veteran was administered an oral 
poliovirus vaccine and was given an influenza vaccine.  He 
also received measles, mumps and rubella (MMR), 
meningococcal, and adenovirus immunizations at that time.  
The record indicates that the vaccinations/immunizations 
occurred on June 22, 2001, although no date is specially 
listed for several of the vaccinations/immunizations.  
There is no other date listed for them and it is presumed 
they were administered on the same date. This conclusion 
is supported by a separate clinical entry, dated June 22, 
2001, which noted that the veteran received information 
regarding the several vaccinations/immunizations.  The 
SMRs contain no reference to any type of allergic reaction 
to any of the vaccinations/immunizations.  

The veteran was seen again in sick call on June 22, 2001.  
He had the same scalp problem as before and a dermatology 
consultation was obtained.  The veteran was evaluated by a 
dermatologist on June 28, 2001.  The dermatologist noted 
that the veteran reported a nine-year history of scarring 
alopecia with a worsening of the condition over the 
previous six months.  The dermatologist reported that 
there was diffuse scarring alopecia with pustules and 
sinus tracts of the scalp.  The assessment was dissecting 
cellulitis versus folliculitis decalvans.  The 
dermatologist added that this was a chronic scarring 
condition of the scalp with periods of severe 
inflammation.  The condition was considered a 
disqualifying condition for further service.  

The veteran was discharged from service in July 2001.  The 
basis for the discharge was defective enlistment and 
induction due to erroneous enlistment as evidenced by 
dermatosis.  

The veteran submitted his claim for entitlement to 
disability compensation benefits in July 2001.  The RO 
wrote to the veteran in September 2001 and explained what 
evidence he needed to support his claim for service 
connection.  Specifically, he was informed that he needed 
to submit evidence to show that his dermatosis was 
aggravated by service.  He was asked to identify evidence 
that could be obtained by VA to assist him in the 
development of his claim.  

The veteran was originally scheduled for a VA examination 
in October 2001.  He failed to report for the examination.

The RO wrote to the veteran in November 2001 and informed 
him as to the status of the development of his claim.  He 
was notified that the RO was awaiting receipt of private 
treatment records.

The veteran was afforded VA dermatology and general 
medical examinations in December 2001.  The same examiner 
performed the examinations.  The examination reports note 
that the veteran's symptoms started at his first haircut 
in service and that he was discharged because of a scalp 
condition.  The examiner noted that a photograph of the 
rear scalp area was taken after permission was obtained 
from the veteran.  The examiner reported that there was a 
large area of alopecia with some hair growth.  Exfoliation 
and small pustules were noted.  The veteran had smaller 
areas of hair loss over the frontal scalp but these were 
well hidden by current hair growth.  The diagnosis was 
dissection cellulitis versus folliculitis of the scalp and 
seborrheic dermatitis.  The Board notes that the 
photograph from the examination depicts the back of the 
veteran's head as described in the examination report.

The RO requested private treatment records for the veteran 
from Creighton Medical Associates in November 2001.  In 
February 2002, the RO informed the veteran about the 
status of his claim and that the private records had not 
yet been received.  Records were received from Creighton 
Medical Associates/Creighton Medical Center in March 2002.  
They reflected treatment on one occasion, July 12, 2001.  
The clinical entry noted that the veteran was recently 
discharged from the Navy after one month of service.  The 
veteran related that he had received several immunizations 
around June 21, 2001, but he did not notice any problems 
at that time.  He related that he noticed that his skin 
began to break out and that it itched on the bus ride 
home.  He thought his condition must be due to the shots 
he received in service.  The physical examination report 
shows that there were patchy areas of hair loss on the 
scalp with papules of folliculitis barbae and scars.  Red 
papules were noted on his ankles and lower legs, one on 
his navel and two on the left side of his face.  Another 
papule was noted on his lower back.  Some papules were 
described as excoriated.  The impression was of insect 
bites, alopecia areata, and folliculitis of the scalp.  
The veteran was given several medications for treatment of 
his conditions.  The treatment provider did not relate the 
veteran's symptoms to any incident of service, either as 
an etiology of the condition or that it was aggravated 
during service.

The RO wrote to the veteran in March 2002 and informed him 
of the receipt of the private treatment records.  He was 
also informed of all of the evidence that was of record at 
that time and that a decision in his case would be made 
soon.

The veteran's claim was denied in April 2002.  The RO 
found that the veteran's skin condition preexisted his 
entry into service and that it was not aggravated by 
service.  The veteran was given notice of the rating 
decision that same month.

The veteran's notice of disagreement was received in May 
2002.  The RO informed the veteran of his option to elect 
review by a Decision Review Officer (DRO) in June 2002.  
The veteran did not respond to the RO's offer.  A 
statement of the case (SOC) was issued in June 2002.

The veteran's substantive appeal was received at the RO in 
July 2002.  The veteran contended that his condition was 
caused by the shots he received in service.  He also said 
that he received treatment for his condition in June 2001 
that was not considered by the RO.

The veteran submitted a statement in September 2002 
wherein he stated that he would report for his scheduled 
Travel Board hearing in October 2002.  He also included a 
copy of a treatment report dated in September 2002.  The 
report noted that the veteran still experienced patches of 
scarring and hair loss on the scalp, and scattered red 
papules.  The impression was scarring folliculitis on the 
scalp.  The impression made no reference to any nexus to 
service.



II.  Analysis

The law provides that service connection may be granted 
for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002). 

Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or 
in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 
Vet. App. 341, 346 (1999); accord Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Claimants are presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except 
as to defects, infirmities, or disorders noted at entrance 
into service, unless clear and unmistakable evidence 
demonstrates that the injury or disease in question 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2002).  Only such conditions as are 
recorded in entrance examination reports are to be 
considered as "noted," and a history of pre-service 
existence of conditions recorded at the time of 
examination does not constitute a "notation" of such 
conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 
see also Vanerson v. West, 12 Vet. App. 254, 259 (1999) 
(History of pre-service existence of conditions recorded 
at the time of examination will be considered together 
with all other material evidence in determinations as to 
inception (citing 38 C.F.R. § 3.304(b))). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.606(a).  This 
presumption of aggravation applies only when pre-service 
disability increases in severity during service.  See 
Davis v. Principi, 276 F.3 1341, 1345-46 (Fed. Cir. 2002); 
see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (Temporary 
or intermittent flare-ups during service of a preexisting 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, 
as contrasted to symptoms, is worsened).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that 
the disorder was aggravated by service.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306 (2002).  That 
presumption can be rebutted by clear and unmistakable 
evidence demonstrating that the increase in severity was 
due to the natural progress of the disorder.  38 C.F.R. § 
3.306(b); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

In this case, dissecting cellulitis and dermatitis of the 
scalp were not noted on the veteran's June 2000 physical 
examination.  He reported for active duty at the NTC on 
June 15, 2001.  He was immediately referred for medical 
evaluation by the barber on June 18, 2001, because of 
obvious problems with his scalp.  His skin condition was 
noted at sick call on June 18 and later verified at the 
time of his dermatology consultation on June 28, 2001.  
The veteran admitted to a nine-year history of the problem 
with a worsening of symptoms in the six months preceding 
his entry onto active duty.  Finally, the physical 
examinations performed at sick call and the dermatology 
consultation noted the presence of old sores, indicative 
of a condition that existed prior to June 15th when the 
veteran reported to the NTC.  Moreover, the veteran was 
referred for medical evaluation for the skin disorder in 
question prior to any immunizations or vaccinations.  In 
light of such information, the Board finds that the 
evidence of record clearly and unmistakably rebuts the 
presumption of soundness.  See Vanerson, 12 Vet. App. at 
259; see also Harris v. West, 203 F.3d. 1347, 1350 (Fed. 
Cir. 2000) (The regulation at 38 C.F.R. § 3.304(b)(2) 
permits the finder of fact to consider records made 'prior 
to, during or subsequent to service' concerning the 
inception of the disease); Doran v. Brown, 6 Vet. App. 
283, 286 (1994) (a claimant's own admissions during 
clinical evaluations was sufficient to constitute clear 
and unmistakable evidence to rebut the presumption of 
soundness).  

There is no objective evidence to show that the veteran's 
skin disorder underwent a worsening during his less than 
30 days of active duty.  Specifically, his hair loss and 
papules were present at the time he reported for training.  
His condition was identified and the symptoms treated 
within three days of his reporting for training.  The 
dermatologist noted that the condition was chronic and 
disqualifying for further service and the veteran was 
discharged on July 11, 2001, because of the disqualifying 
condition, not because of the severity of the symptoms.  
In other words, the symptoms noted during service did not 
represent a permanent worsening of his disability.  See 
Davis, Beverly, Hunt, supra.  The post-service medical 
records, to include the VA examination reports and private 
treatment records, reflect essentially the same findings 
as those contained in the SMRs.  The veteran had an area 
of alopecia, and scattered papules.  There was no evidence 
of any permanent worsening of the veteran's underlying 
condition.

The veteran has not alleged that his condition was 
aggravated by service.  Rather, he contends that it did 
not exist prior to service and that it was caused by a 
reaction to the several "shots" he was given in service.  
He also said that he noticed a problem with his skin on 
the bus ride home after his discharge from service.  The 
Board notes that the veteran's skin disorder was evaluated 
and diagnosed prior to the veteran receiving any shots.  
Further, he alleged that he experienced symptoms that he 
attributed to the shots, on the bus ride home after his 
discharge.  This would have been approximately two weeks 
after his shots were administered on June 22nd.  The SMRs 
do not reflect any treatment for any type of reaction and 
the July 2001 private treatment report does not associate 
the veteran's symptoms to any type of reaction from the 
injections he received in service.

The veteran has presented no evidence to support his 
theory.  The Board notes that the veteran is capable of 
presenting lay evidence regarding his symptoms, or even 
his contentions as to the etiology of his condition.  
However, where, as here, a medical opinion is required to 
diagnose the condition and to provide a nexus to service, 
only a qualified individual can provide that evidence.  As 
a layperson, the veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, there is no basis to establish service 
connection for the claimed skin disorder of the scalp.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable 
basis for granting service connection.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 (2002).

In adjudicating the veteran's claim, the Board has 
considered the applicability of the VCAA, Pub. L. No. 106- 
475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are not applicable in this case, 
the changes "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629.  A discussion of the pertinent VCAA 
and regulatory provisions follows.

Under newly codified 38 U.S.C.A. § 5102 (West Supp. 2002) 
and newly published 38 C.F.R. § 3.159(b)(2), the Secretary 
has a duty to notify a claimant if an application for 
benefits is incomplete.  The notice must inform the 
applicant of any information necessary to complete the 
application.  In this case, the application is complete.  
There is no outstanding information required, such as 
proof of service, type of benefit sought, or status of the 
veteran, to complete the application. 

Newly codified 38 U.S.C.A. § 5103 (West Supp. 2002) 
requires certain notices be provided by the Secretary when 
in receipt of a complete or substantially complete 
application.  The purpose of the first notice is to advise 
the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  The Secretary is to 
advise the claimant of that information and evidence that 
is to be provided by the claimant and what is to be 
provided by the Secretary.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002).  In those cases where notice is provided to 
the claimant, a second notice is to be provided to advise 
that if such information or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b) (West Supp. 
2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to assist 
by way of providing notice.

In this case, the RO wrote to the veteran in September 
2001 and informed him of the type of evidence he would 
need to support his claim.  The veteran was encouraged to 
submit evidence on his behalf if he so desired.  The RO 
wrote to the veteran in November 2001 and informed him as 
to the status of his claim and the RO's efforts to obtain 
his private treatment records.  The RO again wrote to the 
veteran in March 2002 and informed him of all of the 
evidence of record and that a decision would be made in 
the near future.

The veteran's claim was denied in April 2002 and he was 
provided notice of the decision that same month.

The veteran was provided a statement of the case (SOC) in 
June 2002, which addressed the entire development of his 
claim up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the 
pertinent statutes and regulations, and discussed the 
application of the evidence to the case.  The SOC again 
notified the veteran that he had not submitted sufficient 
evidence to show that his skin disorder preexisting 
service and was not aggravated by service.

The veteran submitted a copy of a clinical treatment note 
in September 2002.  The RO did not issue a supplemental 
statement of the case (SSOC) after receipt of the 
evidence; however, the Board does not find, in this case, 
that a SSOC was required.  The veteran had been informed 
on several occasions as to what evidence was necessary to 
substantiate and support his claim.  The April 2002 rating 
decision and June 2002 SOC clearly informed him that he 
needed to submit evidence to show that a preexisting 
condition was aggravated by service.  The September 2002 
treatment record merely recorded current treatment for the 
veteran's condition.  There was no opinion expressed as to 
etiology or whether the condition was aggravated by the 
veteran's period of active duty.  Thus, it is considered 
to be not pertinent to the issue on appeal.  38 C.F.R. 
§ 19.31 (b)(1) (2002).

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board 
cannot find any absence of notice in this case.  As 
reviewed above, the veteran has been provided notice 
regarding the type of evidence needed to prove his claim.  
He has been kept informed as to the status of the 
development of his claim and the evidence of record.  He 
has been provided assistance in obtaining the evidence.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified 
under 38 U.S.C.A. § 5103A (West Supp. 2002) and 
established by regulation at 38 C.F.R. § 3.159(c)-(e).  
This section of the VCAA and regulation sets forth several 
duties for the Secretary in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this 
case there is no outstanding evidence to be obtained, 
either by VA or the veteran.  This SMRs were obtained.  
The RO obtained the private treatment records identified 
by the veteran.  He was afforded VA examinations.  The 
veteran submitted additional private treatment records.  
Further, the veteran was scheduled for a Travel Board 
hearing, but failed to report.

The Board finds that every effort has been made to seek 
out evidence helpful to the veteran.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).  

VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claims 
and further expending of VA's resources are not warranted.  
Cf. Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Service connection for dissecting cellulitis and 
seborrheic dermatitis of the scalp is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

